Citation Nr: 1518102	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-19 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial increased rating for coronary artery disease (CAD), status post myocardial infraction, currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  He is the recipient of the Combat Infantryman Badge and Bronze Star Medal.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In November 2013, the Veteran presented sworn testimony during a video-conference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board has recharacterized the issue on appeal to more accurately reflect the nature and scope of the claimed disability.

The issue of entitlement to an initial increased rating from June 17, 2010, for CAD, status post myocardial infraction, currently rated at 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to June 17, 2010, CAD, status post myocardial infraction, was manifested by continuous medication and a workload of greater than 7 metabolic equivalents (METs) but less than 10 METs; there was no evidence of congestive heart failure, left ventricular dysfunction, cardiac hypertrophy, or dilation.


CONCLUSION OF LAW

Prior to June 17, 2010, the criteria for a rating disability in excess of 10 percent for CAD, status post myocardial infraction, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7005 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the service-connected CAD, status post myocardial infraction, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the November 2010 rating decision, the RO issued a letter in May 2010 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and VA's respective obligations with regard to obtaining evidence.  In the November 2010 rating decision, the RO granted service connection for CAD, status post myocardial infraction, and assigned a 10 percent disability rating from May 26, 2004, the date of the Veteran's claim for service connection.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show the current severity of service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and private and VA treatment records have been obtained and associated with the claims file.  

The Veteran was afforded VA examinations in June 2010 and May 2013.  The June 2010 VA examination reflects that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered an opinion that is consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). The Board therefore concludes that the June 2010 VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 10 percent rating from June 16, 2010, the date of a VA examination. 

The Veteran's CAD, status post myocardial infraction, is currently evaluated at 10 percent disabling under 38 C.F.R. § 4.104 (2014), Diagnostic Code 7005 (2014).

The application of the evaluation criteria for the cardiovascular systems has guidelines for DCs 7000-7007, 7011, and 7015-7020.  38 C.F.R. § 4.100 (2014). When evaluating a disability under these codes, there must be a determination made as to whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  38 C.F.R. § 4.100(a).  Here, the Veteran's treatment plan requires continuous medication for his CAD, such as Aspirin and Atenolol.  See VA examination report dated June 2010.  Additionally, an electrocardiogram and echocardiogram reveals normal left ventricle function and shows no evidence of cardiac hypertrophy.  Id.

Additionally, even if the requirement for a 10 percent rating (based on the need for continuous medication) or 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except for a few exceptions.  38 C.F.R. § 4.100(b).  If LVEF testing is not of record, the disability is to be evaluated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100(c).  In this instance, a METs test was conducted based on the Veteran's responses.  See VA examination report dated June 2010.  

Diagnostic Code 7005 provides that a 10 percent rating is warranted for CAD resulting in a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication is required.

A 30 percent rating is warranted for CAD resulting in a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent rating is warranted for CAD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  

A 100 percent rating is warranted for CAD resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; LVEF of less than 30 percent.  38 C.F.R. § 4.104.
Here, the evidence shows that in December 2001, private echocardiogram reports document LVEF at 43 percent and from 55 to 65 percent.

An April 2003 myocardial perfusion imaging report shows atypical chest pain and a diagnosis of CAD.  The left ventricle was normal and a LVEF was 53 percent.  

A March 2004 VA treatment record notes that the Veteran has a history of CAD, post myocardial infraction, and that he had a stent replacement in 2001.  The VA treatment provider indicated that the Veteran was stable and that he intended to increase exercise and take Aspirin.  The Veteran denied any cardiac symptoms including dizziness and shortness of breath.  

An October 2006 private treatment report shows that the Veteran denied chest pain and had no increased dyspnea.  

In October 2007 and October 2008, VA treatment records reveal that the Veteran denied any cardiac symptoms including dizziness, chest pains, light headed, or shortness of breath.  The VA treatment providers indicated that he takes daily Aspirin and a beta-blocker, Atenolol.

A January 2010 private treatment provider's report notes that the Veteran is eight and half years post right coronary angioplasty and that he "remains asymptomatic."  

The Veteran was afforded a VA examination on June 16, 2010.  The Veteran reported that he is able to perform daily activities; however, he limits himself not to cut grass.  He is able to do odd jobs around his home, fish, and walks thirty to forty-five minutes outside every other day.  He denied fatigability, angina, dizziness, and syncope.  He indicated he becomes short of breath when walking in inclement weather or climbing stairs.  The Veteran also reported that he does not suffer from congestive heart failure or cardiac damage.  He is required to continuously take medications such as Aspirin and Atenolol.  An echocardiogram and stress test were performed and revealed a normal 55 to 60 percent LVEF.  An electrocardiogram and echocardiogram showed no evidence of ventricular hypertrophy.  Upon evaluation, the examiner found workload of 8 METs but no more than 10 METs.  
For the period through June 16, 2010, the Veteran's CAD's, post myocardial infraction, more closely approximates a 10 percent rating.  During this period, his CAD symptoms showed that his LVEF were within the normal ranges and his METs was greater than 7, but not greater than 10, which is consistent with the criteria for a 10 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  The Board notes that in December 2001, the Veteran's LVEF showed a 43 percent; however, throughout the appeal period the Veteran's LVEF has consistently shown LVEF levels above 50 percent.  See, e.g., private treatment report dated April 2003 and VA examination report dated June 2010.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.")  Furthermore, throughout the appeal period the Veteran has consistently denied any cardiac symptoms such as light headedness, fatigue, and dizziness.  Id.

The next higher rating of 30 percent would require 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  These symptoms are not present.  Therefore a higher rating from June 16, 2010, is not warranted.

The Board has considered whether a higher rating is warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that from May 26, 2004, through June 16, 2010, the Veteran's CAD, status post myocardial infraction, does not warrant a rating higher than 10 percent; the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

Here, the rating criteria specifically address the Veteran's CAD, status post myocardial infraction.  As indicated above, the June 2010 VA examiner noted that the Veteran complained of shortness of breath during inclement weather or climbing stairs, such symptoms are contemplated in the rating criteria above.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and that from June 16, 2010, the currently assigned 10 percent disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Accordingly, a referral for extraschedular consideration is not warranted because his CAD, status post myocardial infraction, is contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's CAD, status post myocardial infraction, may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Again, the June 2010 VA examination report reflects that the Veteran has shortness of breath in inclement weather and climbing stairs, but there is no suggestion that he is unable to work due to his CAD, status post myocardial infraction, and that it may interfere with his employability alone.   Notably, as the Veteran has not asserted, and the evidence does not suggest total disability based on individual unemployability, awarding a TDIU is not for application.  

ORDER


For the period prior to June 17, 2010, a rating in excess of 10 percent for CAD, status post myocardial infraction, is denied.


REMAND

As indicated above, for the period through June 16, 2010, CAD, status post myocardial infraction, was manifested by continuous medication and a workload of greater than 7 metabolic equivalents (METs) but less than 10 METs; there was no evidence of congestive heart failure, left ventricular dysfunction, cardiac hypertrophy, or dilation.  From June 17, 2010, the evidence of record is insufficient to determine the severity of the Veteran's CAD, status post myocardial infraction.  Specifically, in May 2013, the Veteran was afforded a VA examination to address his current severity of his CAD, status post myocardial infraction.  The VA examiner found that the Veteran's METs were 3 to 5.  It was concluded that the LVEF's are a more accurate representation of his cardiac symptoms, "as the METs is only an estimate and reflective of his activity restrictions due to chronic obstructive pulmonary disease (COPD) and being a current smoker."  However, there is no indication in the claims file of a diagnosis of COPD.  During the Board's November 2013 hearing, the Veteran testified that he has never been diagnosed with any type of lung disease.  Therefore, a new VA examination should be accomplished to clarify the status of the CAD, status post myocardial infraction.  

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since August 2009.  

All such available documents should be associated with the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his CAD, status post myocardial infraction.  All pertinent symptomatology and findings necessary to evaluate the Veteran's CAD, status post myocardial infraction, under 38 C.F.R. § 4.104, Diagnostic Code 7005 must be reported in detail, including left ventricular function findings and METs.  

The Veteran's workload capacity expressed in terms of METs should be measured by exercise testing.  If exercise testing cannot be performed for medical reasons, the examiner must provide the reason as to why such an objective measurement cannot be obtained.  If necessary, the examiner is to provide an estimated workload capacity expressed in METs that is supported by examples and includes consideration of all prior METs testing and estimate of record during the course of this appeal.

The examiner should also state whether the Veteran's CAD, status post myocardial infraction results in (i.)
chronic congestive heart failure or left ventricular dysfunction or (ii.) more than one episode of acute congestive heart failure in the past year;

The examiner is also requested to comment upon the impact of the Veteran's CAD, status post myocardial infraction, upon his ability to maintain gainful employment.

The examination report must include a complete rationale for the opinion expressed.  

4.  Thereafter, readjudicate the issue on appeal that is entitlement to CAD, status post myocardial infraction from June 17, 2010.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


